DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 11, and 21, the claims recite a method of pressurized mud cap drilling which utilizes different techniques related to pressure control and selective altering of the effective injection rate.  While pressurized mud cap drilling is a common industry practice (as discussed in the instant specification and in references such as Vavik, 2019/0145202, and Northam, 2017/0226813), such references do not include the recited method pressure control which includes using mud pumps which are turned on and remain active to pump drilling fluid into the wellbore, wherein the effective injection rate is instead controlled by selective actuation of a choke system.  Furthermore, it would not have been obvious to modify such references to include such an operation without improper reliance on hindsight reasoning, as the control of pressure in the central bore and annulus is a primary focus for mud cap drilling and substantial redesign of the pumps and pressure control would be required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676